
	
		II
		112th CONGRESS
		1st Session
		S. 1176
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2011
			Ms. Landrieu (for
			 herself, Mr. Graham,
			 Mr. Akaka, Mr.
			 Begich, Mr. Brown of
			 Massachusetts, Mr. Carper,
			 Ms. Collins, Mrs. Gillibrand, Mr.
			 Kirk, Mr. Lautenberg,
			 Mr. Levin, Mr.
			 Lieberman, Mr. Menendez,
			 Ms. Mikulski, Mr. Sanders, and Mr.
			 Schumer) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To amend the Horse Protection Act to
		  prohibit the shipping, transporting, moving, delivering, receiving, possessing,
		  purchasing, selling, or donation of horses and other equines to be slaughtered
		  for human consumption, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Horse Slaughter Prevention
			 Act of 2011.
		2.Prohibition on shipping, transporting,
			 moving, delivering, receiving, possessing, purchasing, selling, or donation of
			 horses and other equines for slaughter for human consumption
			(a)DefinitionsSection 2 of the Horse Protection Act
			 (15 U.S.C.
			 1821) is amended—
				(1)by redesignating paragraphs (1), (2), (3),
			 and (4) as paragraphs (2), (3), (5), and (6), respectively;
				(2)by inserting before paragraph (2) (as
			 redesignated by paragraph (1)) the following:
					
						(1)The term human consumption
				means ingestion by people as a source of
				food.
						;
				and
				(3)by inserting after paragraph (3) (as
			 redesignated by paragraph (1)) the following:
					
						(4)The term slaughter means the
				killing of 1 or more horses or other equines with the intent to sell or trade
				the flesh for human
				consumption.
						.
				(b)FindingsSection 3 of the Horse Protection Act
			 (15 U.S.C.
			 1822) is amended—
				(1)by redesignating paragraphs (1) through (5)
			 as paragraphs (6) through (10), respectively;
				(2)by adding before paragraph (6) (as
			 redesignated by paragraph (1)) the following:
					
						(1)horses and other equines play a vital role
				in the collective experience of the United States and deserve protection and
				compassion;
						(2)horses and other equines are domestic
				animals that are used primarily for recreation, pleasure, and sport;
						(3)unlike cows, pigs, and many other animals,
				horses and other equines are not raised for the purpose of being slaughtered
				for human consumption;
						(4)individuals selling horses or other equines
				at auctions are seldom aware that the animals may be bought for the purpose of
				being slaughtered for human consumption;
						(5)the Animal and Plant Health Inspection
				Service of the Department of Agriculture has found that horses and other
				equines cannot be safely and humanely transported in double deck
				trailers;
						;
				and
				(3)by striking paragraph (8) (as redesignated
			 by paragraph (1)) and inserting the following:
					
						(8)the movement, showing, exhibition, or sale
				of sore horses in intrastate commerce, and the shipping, transporting, moving,
				delivering, receiving, possessing, purchasing, selling, or donation in
				intrastate commerce of horses and other equines to be slaughtered for human
				consumption, adversely affect and burden interstate and foreign
				commerce;
						.
				(c)ProhibitionSection 5 of the Horse Protection Act
			 (15 U.S.C.
			 1824) is amended—
				(1)by redesignating paragraphs (8) through
			 (11) as paragraphs (9) through (12), respectively; and
				(2)by inserting after paragraph 7 the
			 following:
					
						(8)The shipping, transporting, moving,
				delivering, receiving, possessing, purchasing, selling, or donation of any
				horse or other equine to be slaughtered for human
				consumption.
						.
				(d)Authority To detainSection 6(e) of the Horse Protection Act
			 (15 U.S.C.
			 1825(e)) is amended—
				(1)by striking the first sentence of paragraph
			 (1);
				(2)by redesignating paragraphs (1) and (2) and
			 as paragraphs (2) and (3), respectively; and
				(3)by inserting before paragraph (2) (as
			 redesignated by paragraph (2)) the following:
					
						(1)The Secretary may detain for examination,
				testing, or the taking of evidence—
							(A)any horse at any horse show, horse
				exhibition, or horse sale or auction that is sore or that the Secretary has
				probable cause to believe is sore; and
							(B)any horse or other equine that the
				Secretary has probable cause to believe is being shipped, transported, moved,
				delivered, received, possessed, purchased, sold, or donated in violation of
				section
				5(8).
							.
				(e)Authorization of
			 appropriationsSection 12 of
			 the Horse Protection Act (15 U.S.C. 1831) is amended by
			 striking $500,000 and inserting
			 $5,000,000.
			
